Citation Nr: 0114670	
Decision Date: 05/25/01    Archive Date: 05/30/01	

DOCKET NO.  97-27 504	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with bulging discs.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
January 1976. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision and a March 1998 
Hearing Officer's decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Newark, New 
Jersey.


FINDING OF FACT

The veteran's service-connected lumbosacral strain with 
bulging discs is currently representative of pronounced 
lumbar intervertebral disc syndrome.  


CONCLUSION OF LAW

A 60 percent evaluation for service-connected lumbosacral 
strain with bulging discs (lumbar intervertebral disc 
syndrome) is warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, and Part 4, 
Code 5293 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In October 1996, there was received from the veteran a claim 
for an increased evaluation for his service-connected low 
back disability.

In November 1996, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran stated 
that, while in service, he was "changing a pad on a tank" 
when he felt "a sudden tension in his low back."  According 
to the veteran, the diagnosis at that time was sciatica 
secondary to a herniated disc.  

Since the time of the veteran's discharge, he had received 
treatment at the local VA medical center.  Reportedly, 
magnetic resonance imaging (MRI) revealed the presence of a 
mild protrusion of a disc.  The veteran stated that he lost 
approximately 2 to 3 days per month of work due to back pain.  
Additionally noted was that the veteran's "discomfort" went 
"all the way down his left leg."  According to the veteran, 
he experienced "numbness" in his left foot, as well as 
"localized right-sided discomfort."  

On physical examination, the veteran displayed a normal 
alternating gait, which was changed with some difficulty due 
to stiffness in his back.  At the time of evaluation, manual 
muscle testing was within normal limits.  Tests of straight 
leg raising on the left were "very difficult to interpret" 
due to a significant degree of low back discomfort.  
Essentially, the examiner was unable to raise the veteran's 
leg  high enough to be able to make a determination as to his 
ability to perform the straight leg raising maneuver.  Lumbar 
spine motion was painful in all directions, particularly with 
flexion, and with side bending to the left.  The veteran was 
able to perform two-thirds of a normal range of extension 
with encouragement "as full as his side bending to the 
right."  The pertinent diagnosis was of a history of lumbar 
herniated disc while in the military, with sciatica.  In the 
opinion of the examiner, were sciatica not to be present, the 
veteran was most likely symptomatic from mechanical low back 
pain related to his prior disc herniation.  Additionally 
noted was that the veteran was also symptomatic on the right 
side, which was a direct consequence of his low back injury.  
In the opinion of the examiner, the veteran displayed a 
"mild" disability at the time of examination.  

On VA neurological examination conducted in conjunction with 
the aforementioned orthopedic examination in November 1996, 
the veteran stated that, while working on a tank in service, 
he felt "a pain or a pop in his back."  Reportedly, the 
following day, the veteran was in "a lot of pain."  
According to the veteran, throughout the years, his pain had 
increased.  Additionally noted was that an MRI of the lower 
lumbar area had shown a protruding disc on the left side.  
Currently, the veteran's chief complaint was of "pins and 
needles" in his left foot, and sharp, knife-type pain in his 
left lower back, such that he experienced difficulty sleeping 
at night, and in making certain movements during the day.  

On physical examination, the veteran experienced some 
difficulty in motor strength due to pain.  Deep tendon 
reflexes were 2+/4 in the upper and lower extremities, and 
the veteran's toes were downgoing, bilaterally.  Sensory 
evaluation showed a decreased light pinprick sensation in the 
lower back, throughout the area of the 4th and 5th lumbar 
vertebrae, and in the left ankle and foot.  Light touch and 
vibratory sensation were intact.  The veteran's gait was 
within normal limits, and tests of straight leg raising were 
positive, though somewhat greater on the left than the right.  
The pertinent diagnoses were lower back pain secondary to 
herniation of the 4th lumbar disc; left lower extremity 
neuropathy, secondary to disc herniation; and left sciatica.

During the course of a hearing before an RO Hearing Officer 
in March 1998, the veteran testified that, as a result of his 
service-connected low back disability, he experienced 
"problems walking," and, specifically, in putting weight on 
his left side.  See Transcript, p. 10.  The veteran 
additionally testified that, over the course of time, the 
frequency of his low back "attacks" had increased.  See 
Transcript, p. 19.  

In a decision of March 1998, an RO Hearing Officer granted a 
40 percent evaluation for the veteran's service-connected low 
back disorder, effective from October 1, 1996, the date of 
receipt of his claim for increase. 

At the time of a VA neurosurgery consultation in mid-August 
1999, the veteran gave a 20-year history of back pain, with 
approximately 4 to 5 occurrences of low back pain per year, 
and radiation down both of his lower extremities.  However, 
according to the veteran, over the course of the past five 
years, this had changed to "almost constant low back pain," 
with intermittent radiation down one or the other of his 
lower extremities.  According to the veteran, 80 percent of 
his pain was in his lower back, and 20 percent in his lower 
extremities.  At the time of evaluation, the veteran stated 
that he was using no medication.  Reportedly, the veteran's 
pain was "made better with time," and "worsened with 
walking, stretching his leg out, or lying on his stomach."  
The veteran stated that, in December 1998, he had received an 
epidural steroid injection which led to complete resolution 
of his pain for approximately five months.  The veteran then 
received a second epidural series, which gave him relief for 
two months, followed by a third, which gave him "no 
relief."  Reportedly, magnetic resonance imaging conducted 
in October 1998 revealed the presence of a herniated nucleus 
pulposus in the area of the 4th and 5th lumbar vertebrae.

On neurological evaluation, the veteran's motor strength was 
5/5 throughout, though he was slightly antalgic "to 4 out of 
5" with left hip flexion and knee extension.  The veteran 
voiced complaints of pain in his back with 20 degrees of 
straight leg raising on the left, and with 40 degrees of 
straight leg raising on the right.  There was decreased 
pinprick sensation in the L5 - S1 distribution, and reflexes 
were 3+ throughout, with negative Hoffman and Babinski signs.  
At the time of evaluation, the veteran's gait was within 
normal limits.  

In mid-September 1999, an additional VA neurologic 
examination was accomplished.  At the time of examination, 
the veteran stated that, over time, his low back condition 
had progressively worsened to the point where, approximately 
3 to 4 times per year, he would experience the same pain 
which he had experienced when he originally injured his back.  
The veteran described this pain as "stabbing and severe."  
He further noted that, when in pain, he was unable to sit or 
stand for greater than 20 minutes at a time, and could not 
"do any significant walking."  The veteran likened his pain 
to a "hot needle" on both sides of his back, and down his 
leg.  According to the veteran, he had experienced some 
relief with a steroid "dose pack" in the past, and had also 
been referred for epidural steroids.  Reportedly, following 
the first series of steroids in December 1998, the veteran 
received approximately five months' relief of his pain.  
However, the pain then reoccurred.  Reportedly, a second 
series of epidural steroids had no effect on the veteran's 
pain.  According to the veteran, he experienced particular 
problems were he to drive for a period of time.  These 
"problems" consisted of his feet going numb, as well as 
numbness in the dorsum and balls of his feet "all of the 
time."  According to the veteran, he had undergone a CT scan 
in 1997, which showed bulging discs at the level of the 3rd 
and 4th lumbar vertebrae, and at the 5th lumbar vertebra and 
1st sacral segment, with somewhat more bulging at the level 
of the 4th and 5th lumbar vertebrae.  According to the 
veteran, an EMG conducted in October 1997 had shown evidence 
of chronic motor root compression, as well as 
hyperirritability at the level of the 5th lumbar vertebra and 
1st sacral segment.  The veteran additionally stated that, at 
the time of magnetic resonance imaging in 1998, there was 
present a herniated nucleus pulposus at the level of the 4th 
and 5th lumbar vertebrae.  When seen in the neurosurgery 
clinic a month ago, an MRI reportedly showed mild disc 
desiccation at the level of the 3rd and 4th, and 4th and 5th 
lumbar vertebrae, as well as at the 5th lumbar vertebra and 
1st sacral segment, with a mild bulging at L3-4.  
Additionally visualized was mild diffuse bulging at the level 
of the 4th and 5th lumbar vertebrae, with a small paracentral 
protrusion more to the left, and a small transverse annular 
tear at the level of L5 - S1.  There was mild diffuse disc 
bulging accompanied by a small protrusion more to the left, 
and a small transverse annular tear.  Finally, there was 
evidence of mild bilateral facet and ligamentum flavum 
hypertrophy, somewhat greater on the left than the right.

On physical examination, the veteran ambulated with an 
antalgic gait.  Truncal range of motion was less than 
10 degrees in all directions.  At the time of evaluation, the 
veteran displayed normal muscle strength, bulk, and tone, 
with negative seated straight leg raising to 90 degrees.  
There was diminished vibratory sensation in both feet, as 
well as diminished pinprick sensation in the lateral aspects 
of both feet, and in the medial aspect of the right foot, 
"consistent with an L5 - S1 on the right, and an S1 on the 
left."  Deep tendon reflexes were 2+ in the lower 
extremities, with flexion plantar responses.  At the time of 
evaluation, the veteran was unable to walk on his toes and 
heels, or to squat and rise due to pain.  Range of motion was 
also limited as a result of pain.  When requested, the 
veteran was able to tandem walk, and Romberg testing was 
negative with eyes both opened and closed.  The clinical 
impression was of lumbosacral radiculopathy, with magnetic 
resonance imaging confirming the presence of disc bulges and 
annular tears, which were likely the etiology of the 
veteran's pain.  According to the examiner, the veteran had a 
loss in range of motion, as well as an alteration in gait due 
to pain.

In an addendum to a VA consultation note dated in February 
2000, it was noted that an MRI from January 2000 was 
consistent with a small disc protrusion on the left at the 
level of the 4th and 5th lumbar vertebrae, as well as lateral 
disc herniation of L4/5 on the left.  In the opinion of the 
evaluator, given the veteran's "relatively nonimpressive" 
MRI scan, it was worth continuing a conservative course of 
treatment.  Additionally noted was that surgery would be 
offered as a last resort, inasmuch as the veteran did not 
"fit the criteria for an operative candidate."  

During the course of VA orthopedic follow up in mid-February 
2001, it was noted that the veteran moved "very slowly and 
very stiffly," and that he was protective of his various 
"painful areas."  The Trendelenburg test was negative on 
the right and left.  When in the recumbent position, the 
veteran was unable to lie perfectly flat due to back pain.  
When lying supine with his hips and knees flexed "a little 
bit," he would only allow flexion of his hips to 
approximately 80 degrees bilaterally.  Rotation was less than 
half normal, and abduction and adduction were approximately 
75 percent of normal.  At the time of evaluation, there was 
back pain with maximum flexion of the hips, as well as 
lateral hip pain with maximum rotation and abduction.  
Tenderness was present over the greater trochanter on both 
the right and left.  

During the course of a hearing before the undersigned Member 
of the Board in March 2001, the veteran and his spouse 
offered testimony regarding the current severity of the 
veteran's service-connected low back disability.  According 
to the veteran, over the course of a number of years, he had 
experienced "decreased mobility and a heightened sense of 
pain" in his lower back.  See Transcript, p.4.

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected lumbosacral strain with bulging discs.  In 
that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  Moreover, it is the intent of the Schedule for 
Rating Disabilities (Part 4) to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.45, 4.59 (2000).  This is to say that, even 
absent a definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, compensation may be warranted.  38 C.F.R. § 4.40 
(2000); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, at the time of  the aforementioned VA 
neurologic examination in November 1996, the veteran 
complained of a "pins and needles" sensation in his left 
foot, as well as sharp "knife-type" pain in his left lower 
back.  Physical examination revealed some difficulty in motor 
strength due to pain, as well as a decreased sensation to 
light pinprick in the lower back.  VA orthopedic examination 
conducted at that same time was consistent with painful 
lumbar spine motion in all directions, particularly, with 
flexion and with side bending to the left.  The veteran's 
gait, while essentially normal, showed evidence of 
"difficulty" attributable to stiffness in his back. 

The Board notes that, as of the time of a recent VA 
neurosurgery consultation in August 1999, the veteran stated 
that, while for the past 20  years, he had experienced 
approximately 4 to 5 occurrences of low back pain per year, 
this had recently changed to "almost constant low back 
pain," accompanied by radiation down one or the other of the 
veteran's lower extremities.  Epidural steroid injections, 
which had previously provided the veteran with some relief, 
had more recently been ineffective.  While at the time of 
evaluation, the veteran's motor strength was 5/5 throughout, 
he experienced pain with only 20 degrees of straight leg 
raising on the left, and with 40 degrees of straight leg 
raising on the right.

The Board notes that, on recent VA neurologic examination in 
September 1999, the veteran displayed an antalgic gait, with 
truncal range of motion of less than 10 degrees in all 
directions.  Muscle strength, bulk, and tone, while normal, 
were accompanied by a diminished vibratory sensation in the 
veteran's feet, as well as a diminished pinprick in the 
lateral aspects of the feet and in the medial aspect of the 
right foot.  The veteran was unable to walk on his toes and 
heels, or to squat and rise due to pain.  Range of motion was 
similarly limited due to pain.

The 40 percent evaluation currently in effect contemplates 
the presence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  In order to 
warrant an increased, which is to say, 60 percent evaluation, 
there would, of necessity, need to be demonstrated the 
presence of pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm, and 
an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (2000).  

The Board acknowledges that, based on the above findings, it 
does not appear that the veteran currently suffers from 
either muscle spasm or an absent ankle jerk.  Nonetheless, 
the evidence of record is clearly to the effect that the 
veteran does currently experience persistent sciatic 
neuropathy, as well as characteristic pain, and various 
neurological findings appropriate to the site of his diseased 
discs.  Similarly clear is that, as a result of the veteran's 
service-connected low back disability, he experiences little, 
if any, relief from pain.  His gait, which was once normal, 
has now become antalgic.  Moreover, his truncal range of 
motion is currently less than 10 degrees in all directions.  
Such findings more nearly approximate the criteria for a 
60 percent evaluation than a 40 percent evaluation for lumbar 
intervertebral disc syndrome.  38 C.F.R. § 4.7 and Part 4, 
Code 5293 (2000).  Under such circumstances, a 60 percent 
evaluation for the veteran's service-connected lumbosacral 
strain with bulging discs is in order.  

The Board notes that, with the assignment of a 60 percent 
evaluation for lumbar intervertebral disc syndrome, the 
veteran is now in receipt of the maximum schedular evaluation 
available for that particular disability.  Absent 
demonstrated evidence of a marked interference with 
employment and/or frequent periods of hospitalization, an 
evaluation in excess of the 60 percent now assigned is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2000).



ORDER

An increased (60 percent) evaluation for service-connected 
lumbosacral strain with bulging discs is granted, subject to 
those regulations governing the payment of monetary benefits.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

